Citation Nr: 1433765	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for a right upper extremity disorder, claimed as peripheral neuropathy and peripheral artery disease (PAD), including as due to exposure to Agent Orange.

5.  Entitlement to service connection for a left upper extremity disorder, claimed as peripheral neuropathy and PAD, including as due to exposure to Agent Orange.

6.  Entitlement to service connection for a right lower extremity disorder, claimed as peripheral neuropathy and PAD, including as due to exposure to Agent Orange.

7.  Entitlement to service connection for a left lower extremity disorder, claimed as peripheral neuropathy and PAD, including as due to exposure to Agent Orange.

8.  Entitlement to service connection for skin cancer, including as due to exposure to Agent Orange. 

9.  Entitlement to service connection for chloracne, including as due to exposure to Agent Orange.

10.  Entitlement to service connection for prostate cancer, including as due to exposure to Agent Orange

11.  Entitlement to service connection for Liposarcoma, including as due to exposure to Agent Orange.

12.  Entitlement to service connection for erectile dysfunction, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1971, with verified service in the Republic of Vietnam from February 1970 to February 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veterans claims pertaining to his bilateral upper and lower extremities as indicated above.  

The issues of entitlement to a disability rating in excess of 10 percent for PTSD, a compensable rating for bilateral hearing loss, entitlement to service connection for skin cancer and entitlement to service connection for disorders pertaining to the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In written statements received in January 2013, August 2013, and March 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for chloracne, prostate cancer, Liposarcoma, erectile dysfunction, and an initial disability rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for chloracne, prostate cancer, Liposarcoma, erectile dysfunction, and an initial disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In statements received in January 2013, August 2013, and most recently in March 2014, the Veteran indicated that he wished to withdraw his appeal as to the issues of entitlement to service connection for chloracne, prostate cancer, Liposarcoma, erectile dysfunction, and an initial disability rating in excess of 10 percent for tinnitus.  The Board finds that these written statements satisfy the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal as to the claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the claim of entitlement to service connection for prostate cancer is dismissed.  

The appeal as to the claim of entitlement to service connection for Liposarcoma is dismissed.  

The appeal as to the claim of entitlement to service connection for chloracne is dismissed.  

The appeal as to the claim of entitlement to service connection for erectile dysfunction is dismissed.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  

The Veteran is seeking increased ratings for his service-connected PTSD and bilateral hearing loss.  The Veteran was last examined by VA in November 2010 and January 2011 to determine the severity of his hearing loss and PTSD, respectively.  The most recent VA treatment records associated with the claim file are dated in December 2012, which are dated after the most recent VA examinations.  Further, the Veteran, through his attorney, has indicated that he believes his disabilities are more severe than the currently assigned ratings reflect.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Concerning the Veteran's claim of entitlement to service connection for disorders pertaining to his bilateral upper and lower extremities the Veteran was provided a VA examination in January 2011.  At that time, the examiner determined the Veteran did not have peripheral neuropathy but most likely had peripheral arterial disease (PAD).  However, a medical nexus opinion as to the etiology of this disorder was not provided.  Further, VA treatment records note the Veteran's complaints of pain, numbness, and fatigue in the lower extremities, as well as numbness in the hands.  Therefore, the Board finds the January 2011 VA examination to be inadequate for rating purposes as a medical nexus opinion was not provided as to the etiology of the diagnosed peripheral arterial disease, including whether it may be attributable to exposure to Agent Orange.  As such, he should be scheduled for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, with respect to the claim of entitlement to service connection for skin cancer, the Board notes that the Veteran submitted a private treatment record dated in October 1998 indicating a biopsy was performed.  A handwritten note on the treatment record states that "this doctor has passed, but records may still be at Carilion."  It does not appear that the AOJ has made any attempt to obtain these potentially relevant records.  

Therefore, on remand, records of VA treatment dated after December 2012, if in existence, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any private treatment records concerning treatment for the Veteran's claims should be associated with the claims file, specifically concerning treatment for skin cancer with Carilion Blacksburg Center.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms pertaining to his claims for bilateral upper and lower extremity disorders, and skin cancer.  

He may also submit lay statements from individuals who have first-hand knowledge of the nature and severity of his PTSD and bilateral hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claims, he should be scheduled for appropriate VA examinations to determine the nature and likely etiology of his claimed bilateral upper and lower extremity disorders.  The claim folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner must first identity any and all disorders pertaining to the Veteran's bilateral upper and lower extremities, including whether he suffers from peripheral neuropathy and/or peripheral arterial disease (PAD).  

Thereafter, the examiner is to opine as to whether it is as at least as likely as not that any diagnosed disorders are etiologically related to or had their onset in service, including as due to exposure to Agent Orange.  

4.  Schedule the Veteran for VA examinations to determine the nature and severity of his service-connected PTSD and bilateral hearing loss.  

The claim file must be made available to and be reviewed by the examiners and all necessary tests conducted.  

5.  Then readjudicate the appeal.  If any of the claims remain denied, issue a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


